Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-19 are allowed. 
The following is an examiner's statement for reasons for allowance.
Claims 1, 18 and 19 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly teach or fairly suggest transmitting/receiving a Null Data Packet (NDP) announcement frame and a polling frame through the channel including the plurality of subchannels; and transmitting/receiving a feedback frame including feedback information of the stations from the stations simultaneously based on Multiple User-Multiple Input Multiple Output (MU-MIMO), wherein the NDP announcement frame includes station information indicating stations being requested to transmit feedback and frequency resource information for which the AP requests feedback.
It is noted that the prior art of record discloses transmitting/receiving an announcement frame through a channel including a plurality of subchannels; transmitting/receiving, a Short Inter-Frame Space (SIFS) after the announcement frame, a sounding frame for channel sounding through the channel including the plurality of subchannels (Park et al, US 20140204891) and receiving/transmitting a feedback frame including feedback information of the stations (Breit et al, US 2011022472).  However, the prior art of 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong S Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Monday -Friday 6:30am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/
Primary Examiner, Art Unit 2467